Title: 21st.
From: Adams, John Quincy
To: 


       Upon Stacey’s invitation I went with him and Putnam, and two young lads by the name of Greenough, to Mr. Greenleaf’s; where we had something like a concert of music. The house was soon filled with people; it seemed as if there was nobody within five miles that had ever heard the sound of a violin before. Some of the young Ladies thought it would be pretty to join with their voices in the music; and the concert thenceforth became both vocal and instrumental. I was fatigued by ten o’clock; and could blow no more: and finding that Stacey and Putnam had got so much engaged, with a lovely songstress, (or one that might be lovely) as shew no prospect of an intention to quit, I came off and left them at about eleven o’clock.
      